757 N.W.2d 179 (2008)
Jason J. RUBERTUS, Respondent (A08-1258), Relator (A08-1260),
v.
SCHWAN'S, INC., and Liberty Mutual Insurance Company, Relators (A08-1258), Respondents (A08-1260), and
D & G Excavating, Inc., and SFM Mutual Insurance Company, Respondents, and
Buchholtz Construction, Inc., and Acuity Mutual Insurance Company, Respondents, and
Blue Cross/Blue Shield of Minnesota, and Lincoln, Lyon and Murray County Human Services, and Minnesota Department of Human Services, Intervenors.
Nos. A08-1258, A08-1260.
Supreme Court of Minnesota.
October 29, 2008.
Luke M. Seifert, Laura A. Moehrle, Quinlivan & Hughes, P.A., St. Cloud, MN, for relator Jason J. Rubertus.
Robin D. Simpson, Michael C. Gregerson, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, MN, for relators Schwan's, Inc., and Liberty Mutual Insurance Company.
Andrew W. Lynn, Lynn, Scharfenberg & Associates, Minneapolis, Minnesota, for respondents D & G Excavating, Inc., and SFM Mutual Insurance Company. Thomas L. Cummings, Jardine, Logan & O'Brien, P.L.L.P., for respondents Buchholtz Construction, Inc., and Acuity Mutual Insurance Company.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that these appeals are consolidated for purposes of consideration.
IT IS FURTHER ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 1, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees (A08-1258).
BY THE COURT:
/s/ Alan C. Page
Associate Justice